[PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 10-14794                JULY 2, 2012
                                      ________________________           JOHN LEY
                                                                          CLERK
                              D.C. Docket No. 1:08-cr-20672-KMM-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                    Plaintiff - Appellee,

versus

ROBERT DANIELS,
a.k.a. Twin T,

llllllllllllllllllllllllllllllllllllllll                    Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (July 2, 2012)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
       Following a jury trial, Robert Daniels, a/k/a “Twin T” (“Daniels”), appeals

his convictions and sentences for the following: 1) using a facility and means of

interstate commerce to persuade, induce, entice, or coerce any individual who had

not attained the age of eighteen, to engage in prostitution and any sexual activity

for which any person can be charged with a criminal offense, in violation of 18

U.S.C. § 2422(b) (“Count I”); and 2) knowingly transporting an individual in

interstate commerce with the intent that she engage in prostitution and any sexual

activity for which any person can be charged with a criminal offense, in violation

of 18 U.S.C. §§ 2421-22 (“Count III”).1 Daniels was sentenced to concurrent 78-

month terms as to both Counts I and III, to be served consecutively to a prior

sentence imposed by the Eastern District of Michigan.2 On appeal, Daniels raises

six issues. The primary issue is one of first impression for the Eleventh Circuit:

whether a conviction under 18 U.S.C. § 2422(b) requires the government to prove

       1
         Daniels was found not guilty of Count II of his three-count indictment and therefore that
count is not addressed in this opinion.
       2
          On July 7, 2011, the Sixth Circuit affirmed Daniels’s convictions and sentences on one
count of manufacturing child pornography, in violation of 18 U.S.C. § 2251(a), one count of
distributing child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A), one count of
transporting a minor for purposes of prostitution, in violation of 18 U.S.C. § 2423(a), and one
count of sex trafficking of children, in violation of 18 U.S.C. § 1591(a). United States v.
Daniels, 653 F.3d 399, 404 (6th Cir. 2011). The court vacated his conviction for engaging in a
child exploitation enterprise, in violation of 18 U.S.C. § 2252A(g)(2), finding insufficient
evidence that Daniels acted in concert with three or more other persons in committing the
predicate felonies underlying the charge. Id. Daniels was sentenced to multiple concurrent
terms, the longest of which was 420 months. Id.

                                                2
that the defendant knew that the victim was a minor. We decline to find

knowledge a requirement under § 2422(b). It is our conclusion that this statute is

written for the protection of minors caught in the web of these illicit activities,

rather than for offenders choosing to turn a blind eye to the age of the victims they

transport. Moreover, we find no merit in the other five issues Daniels raises and

affirm his convictions.

I.     Background and Procedural History

       On July 18, 2008, a grand jury in the Southern District of Florida returned a

three-count indictment against Daniels, charging as follows:

       Count I: From in or about September 2004, . . . through on or about
       October 30, 2004, in Miami-Dade and Broward Counties and elsewhere,
       Daniels, using a facility and means of interstate commerce, did
       knowingly persuade, induce, entice, and coerce an individual who had
       not attained the age of eighteen (“A.W.”),3 to engage in prostitution and
       any sexual activity for which a person can be charged with a criminal
       offense, in violation of 18 U.S.C. § 2422(b).

       Count II: On or about October 30, 2004, in Miami-Dade and Broward
       Counties in the Southern District of Florida and elsewhere, Daniels did
       knowingly, in and affecting interstate commerce, recruit, transport and
       provide by any means, A.W., knowing she had not attained the age of
       eighteen and would be caused to engage in a commercial sex act, in
       violation of 18 U.S.C. § 2421.

       Count III: On or about October 30, 2004, in Miami-Dade and Broward


       3
        Based upon her birth certificate, A.W. was born on April 6, 1990, and thus would have
been 14 years old in October 2004.

                                              3
       Counties, in the Southern District of Florida and elsewhere, Daniels did
       knowingly transport A.W. in interstate commerce with the intent that she
       engage in prostitution, and in any sexual activity for which a person can
       be charged with a criminal offense, in violation of 18 U.S.C. §§ 2421-
       22.

       After the government’s case in chief, Daniels moved for a judgment of

acquittal, arguing that there was no evidence showing that Daniels knew or

believed that A.W. was under eighteen. The court denied that motion, and the

defense subsequently rested without presenting any evidence. The jury then

convicted Daniels on Counts I and III, and acquitted him on Count II. On

September 30, 2010,4 the district court sentenced Daniels to 78 months’

imprisonment, to run consecutively to an undischarged term of imprisonment from

his convictions in the Eastern District of Michigan.5 This appeal followed.

       A.      Government’s Evidence at Trial

       As we must, we consider the factual testimony adduced at trial in the light

most favorable to the government. See United States v. Glen-Archila, 677 F.2d



       4
         Daniels’s sentencing hearing took place on September 30, 2010. At the hearing, Daniels
objected to the statement in the PSI stating that Daniels and A.W. had a conversation during
which Daniels learned that A.W. was a minor. Daniels also objected to the two-level
enhancement for unduly influencing a minor to engage in a commercial sex act. Finally, he
urged the district court to impose a sentence concurrent to his sentence in the Eastern District of
Michigan, because his conduct with A.W. was listed as relevant offense conduct in that case.
       5
         The district court in the Southern District of Florida further imposed concurrent 25-year
terms of supervised release on each count and ordered Daniels to pay a $200 special assessment.

                                                4
809, 812 (11th Cir. 1982). Accordingly, the record reflects the following facts:

      At all times relevant to this case, Daniels was a pimp. Beginning in late

2003, Daniels began managing one prostitute, Stephanie Head, a/k/a “Chocolate”

(“Head”). Daniels managed Head’s prostitution activities from the time she was

18 years old. At that time, she was working as a prostitute in Detroit. Daniels also

managed other prostitutes. In exchange for the money each prostitute gained from

selling her body, Daniels would provide housing, food, clothes, and some money.

Eventually, Head became Daniels’s “bottom girl,” meaning that she earned the

most money and was respected and trusted above Daniels’s other prostitutes.

      In September 2004, Daniels and Head drove from Detroit, Michigan to

Miami, Florida for purposes of prostitution. They were accompanied by another

pimp, Dennis Paige, a/k/a “Detroit Slim” (“Paige”), and a prostitute he managed

named “Womp.” Head and Womp engaged in prostitution along the way in such

cities as Atlanta, Orlando, and Miami.

      The group reached Miami in October 2004. When they arrived, they stayed

at a Days Inn on Miami Beach, where Paige and Womp stayed in one room, while

Daniels and Head stayed in another. On one particular day in Miami, while

Daniels was riding in a white Cadillac Escalade being driven by Paige, they

encountered A.W. walking down Biscayne Boulevard. A.W. was then 14 years

                                         5
old. Daniels, after speaking with A.W., convinced her to “leave with him” and

become a prostitute under his management.

       When Daniels and A.W. returned to the Days Inn, Daniels introduced her to

Head. Although A.W. had already been working as a prostitute when Daniels

found her, Head explained to A.W. the details of working for Daniels and what

would be expected of her. For example, Head briefed her on necessary hygiene,

the appropriate prices to charge for certain services, and “just how to act with a

trick.” Womp was also present during these conversations. At that time, there was

no mention of A.W.’s age.

       Soon afterwards, the group of pimps and prostitutes left the Days Inn in

Miami Beach and traveled to Fort Lauderdale, where Head and A.W. continued to

work as prostitutes for Daniels. It was in Fort Lauderdale that Head first learned

of A.W.’s age, after receiving a text message on her cellular phone from Head’s

boyfriend.6 Head, however, could not recall if she conveyed that information to

Daniels.

       Problems were brewing between Head and A.W. They did not like each



       6
          On multiple occasions, Head had loaned her cellular phone to A.W., so that she could
call her boyfriend. It was after one such conversation, which ended in a fight between A.W. and
her boyfriend, that Head received a text message on her phone. The text message was from
A.W.’s boyfriend, and it informed Head that A.W. was in fact underage.

                                               6
other and frequently argued. To diffuse the situation, Daniels arranged to sell

A.W. to another pimp. He called Robert Lipsey, a/k/a “Fat Daddy” (“Lipsey”), on

Lipsey’s cellular telephone to sell him A.W. Daniels, who was still in Florida,

told Lipsey, then in Tennessee, that he was having issues with A.W., who was not

getting along with Head, his “bottom girl.” Daniels described A.W. to Lipsey as

“young, thick, and cute.” Lipsey agreed to pay Daniels $200 for A.W., who would

then become his prostitute. Lipsey did not have any other prostitutes working for

him at that time, as his last prostitute “grew up” and left him.

       Daniels and Paige took A.W. to the bus station in Miami, Florida, where she

boarded a bus bound for Memphis, Tennessee. When she arrived at the Memphis

bus station, A.W. called Lipsey on his cellular phone. Lipsey, along with a

partner, came to pick her up. A.W. identified herself to Lipsey as “Tiffany

Thomas,” the name on her bus ticket. From the bus station, they drove to a hotel

room in West Memphis, Arkansas. There, Lipsey taught A.W. “the rules” of

working at a truck stop, which included walking around until a truck driver

provided her with a “safe house.”7 In addition, Lipsey told A.W. how to talk

“really sexy” on a CB radio, how to describe herself, how to watch out for the



       7
          Lipsey testified that a “safe house” was a truck that prostitutes can “use all night long,
talk on the CB to catch dates, watch out for police and things of that nature.”

                                                  7
police, and how much to charge her customers. After receiving payment, A.W.

gave Lipsey the entirety of the money she earned and in return, Lipsey bought

A.W. hygiene products, condoms, food, and clothing.

       Lipsey knew that A.W. was under eighteen because she came across as

childish and young; she not only appeared young, but also acted young. When

Lipsey asked A.W. her age, though, she told him she was nineteen years old. Only

later, when she turned fifteen, did she tell Lipsey her true age.

       B.      Jury Instructions

       Prior to trial, Daniels submitted proposed jury instructions asking that the

jury be instructed with respect to Count I, “that the Defendant believed that A.W.

was less than eighteen (18) years of age.” The government argued that the jury

should instead be instructed pursuant to the Eleventh Circuit Pattern Jury

Instructions, which do not require the defendant to know that the victim was under

eighteen, but only that the victim was actually under eighteen. Daniels

acknowledged that the relevant pattern jury instructions did not require knowledge

of the victim’s age, but argued that under other circuit decisions, 18 U.S.C.

§ 2422(b) contained a mens rea requirement as to the age element.8 After



       8
        See, e.g., United States v. Cote, 504 F.3d 682, 684-86 (7th Cir. 2007); United States v.
Meek, 366 F.3d 705, 717-22 (9th Cir. 2004).

                                                8
analyzing the language of § 2422(b), the district court determined that the

knowledge element did not apply to the victim’s age, and gave the jury the pattern

instruction requested by the government.9 Daniels objected to the instruction




      9
          The court’s instruction was as follows:

      In Count I the defendant is charged with violating 18 U.S.C. § 2422(b). It’s a federal
      crime for anyone [to use] any facility of interstate or foreign commerce to persuade,
      induce, entice, or coerce anyone under eighteen (18) years old to engage in
      prostitution or any sexual activity for which any person could be charged with a
      criminal offense. The defendant can be found guilty of this crime only if all the
      following facts are proved beyond a reasonable doubt.

      First, that the defendant knowingly persuaded, induced, enticed or coerced A.W. to
      engage in prostitution or a sexual activity with himself or a third party as charged.

      Second, that the defendant used a facility of interstate commerce, such as telephone,
      motel/hotel, or a bus crossing state lines to do so.

      Third, that A.W. was less than 18 years old.

      Fourth, that (1) or more of the individuals engaging in the sexual activity could have
      been charged with a criminal offense under the law of Florida.

      As to the first element, in considering the terms “persuade,” “entice,” or “coerce,” I
      instruct you to use their plain and ordinary definition. As used in this instruction,
      induce means to stimulate the occurrence of or to cause . . . .

      As to the second element, a cell phone is a facility of interstate commerce. A
      hotel/motel is a facility of interstate and foreign commerce because it serves interstate
      travelers, even if the greater share of its customers are from inside the state. A bus
      that crosses state lines is also a facility of interstate commerce.

      As to the third element, while it is necessary for the government to prove that A.W.
      was, in fact, less than eighteen (18) years of age, it is not necessary for the
      government to prove that the defendant knew that A.W. was less than eighteen years
      of age . . . .

                                                    9
regarding Count I.10

       With respect to Count III, Daniels asked for an instruction stating,

       The Defendant can be found guilty [of] the offense only if all of the
       following facts are proved beyond a reasonable doubt: First: The
       Defendant knowingly transported A.W. across a state line; and Second:
       The Defendant transported A.W. with the intent that A.W. engage in
       prostitution or any sexual activity for which any person can be charged
       with a criminal offense.

After some discussion with the parties,11 the court’s instruction was as follows:

       10
          Daniels also objected to a supplementary instruction, which read that, “as to the third
element, while it necessary for the government to prove that A.W. was, in fact, less than eighteen
years of age, it is not necessary for the government to prove that the defendant knew that A.W.
was less than eighteen years of age.”
       11
          The trial transcript reflects that the district court reviewed the jury instructions with the
prosecutor and Daniels’s counsel in a bench conference immediately before both parties
presented their closing arguments. During this conference, the court went through the
instructions and asked whether the prosecutor or Daniels’s counsel had objections to the
instructions. After the court noted Daniels’s counsel’s objection to the instructions as to Count I,
the conference proceeded as follows:

               THE COURT: Count 2, any objection?

               [PROSECUTOR]: No objection.

               THE COURT: Count 3, any objection?

               [DANIELS’S COUNSEL]: Your Honor, we just wanted to renew our
               objections. We have an objection to the definition of interstate
               commerce. If you could give me one second just to review it. We
               would like our objection noted for the record that we believe that for
               the same reasons that knowing applies to both elements of the crime
               in the previous count, similarly here, under Flores-Figueroa, knowing
               applies to whether or not the defendant did things in interstate
               commerce, which would be contrary to the last sentence of the
               instruction in Count 2.


                                                  10
      In Count 3, the defendant is charged with violating 18 U.S.C. § 2421.
      It’s a federal crime for anyone, to knowingly transport an individual in
      interstate commerce with the intent that such individual engage in
      prostitution or any sexual activity for which a person can be charged
      with a criminal offense. The defendant can be found guilty of that
      offense only if all of the following facts are proved beyond a reasonable
      doubt.

      First, that the defendant knowingly transported A.W. across a state line.

      Second, that the defendant transported A.W. with the intent that A.W.
      engage in prostitution or any sexual activity for which any person can
      be charged with a criminal offense.

      As to the first element of the offense, the phrase “transport across a state
      line” means to move or carry, or cause someone to be moved or carried,
      from one state to another. It is not necessary to show that the defendant
      knew that state lines were being crossed. However, the government
      must prove, beyond a reasonable doubt, that state lines were crossed . .
      ..

II.   Standard of Review

      There are various standards that apply to the issues raised by Daniels in this

appeal. The interpretation of a statute is a question of law subject to de novo

review. United States v. Pistone, 177 F.3d 957, 958 (11th Cir. 1999). This court

reviews de novo whether the evidence was sufficient to sustain conviction. United



             THE COURT: Okay. I will note the objection to that. Count 3?

             [PROSECUTOR]: No, no objection, Your Honor.

             [DANIELS’S COUNSEL]: No objection, Your Honor.


                                           11
States v. Jiminez, 564 F.3d 1280, 1284 (11th Cir. 2009). The issue of whether a

jury instruction misstated the law or misled the jury to the defendant’s prejudice is

reviewed de novo. United States v. Deleveaux, 205 F.3d 1292, 1296 (11th Cir.

2000).

      If a party does not object to the court’s instructions, we review for plain

error. United States v. Prather, 205 F.3d 1265, 1270 (11th Cir. 2000). Where,

however, a party expressly agrees with the court’s instruction, the claimed error is

waived and we will not review it, even for plain error. United States v. Fulford,

267 F.3d 1241, 1246-47 (11th Cir. 2001). Similarly, where a defendant invites

error by expressly consenting to the admission of evidence, we will not review his

appellate argument contesting that admission, even for plain error. United States

v. Jernigan, 341 F.3d 1273, 1289-90 (11th Cir. 2003).

      In reviewing a claim under the Sentencing Guidelines, this Court reviews

the district court’s findings of fact for clear error and its interpretation of the

Guidelines de novo. United States v. Rendon, 354 F.3d 1320, 1328-29 (11th Cir.

2003). The substantive reasonableness of a sentence is reviewed for abuse of

discretion in light of the totality of the circumstances. Gall v. United States, 552

U.S. 38, 51, 128 S. Ct. 586, 597 (2007).




                                           12
III.   Analysis

       Daniels advances the following issues on appeal in regard to his convictions

and sentences for Counts I and III:

             1.    Whether the district court erred in denying Daniels’s
                   motion for a judgment of acquittal as to Count I because
                   there is insufficient evidence to support Daniels’s
                   conviction for using a facility or means of interstate
                   commerce to persuade, induce, entice, or coerce A.W. to
                   engage in prostitution, in violation of 18 U.S.C.
                   § 2422(b).

             2.    Whether the district court erred in not instructing the jury
                   that the government was required to prove that Daniels
                   knew that A.W. had not attained the age of 18 years in
                   order to establish that Daniels violated 18 U.S.C.
                   § 2422(b).

             3.    Whether the district court erred in not instructing the jury
                   that the government was required to prove that Daniels
                   knew that A.W. would be transported interstate in order
                   to establish that Daniels violated 18 U.S.C. § 2421.

             4.    Whether the district court erred in admitting into
                   evidence Daniels’s judgment of conviction from the
                   Eastern District of Michigan.

             5.    Whether Daniels’s sentence is unreasonable in that it is
                   to run consecutively to the sentence he is serving in
                   connection with his convictions in the Eastern District of
                   Michigan or in that it includes a 25-year term of
                   supervised release.

             6.    Whether the district court erred in applying a two-level
                   sentencing enhancement based upon a finding that

                                            13
                      Daniels exerted “undue influence” over A.W.

       We address these issues in turn.

                                               A.

       As to the first issue, Daniels argues that there was insufficient evidence to

support his conviction for the violation of § 2422(b) charged in Count I because

no reasonable jury could have found that he persuaded, induced, enticed, or

coerced A.W. to engage in prostitution or that he used a facility or means of

interstate commerce to do so. Daniels contends that the mere fact that A.W.

ultimately came to work for him as a prostitute is not sufficient to conclude that he

used any form of persuasion, inducement, enticement, or coercion. Daniels further

contends that the government failed to offer any evidence that he used a facility of

interstate commerce to induce A.W. to engage in prostitution.12

       Section 2422(b) states, in pertinent part,

       Whoever, using the mail or any facility or means of interstate or foreign
       commerce, . . . knowingly persuades, induces, entices, or coerces any
       individual who has not attained the age of 18 years, to engage in
       prostitution or any sexual activity for which any person can be charged
       with a criminal offense, . . . shall be fined under this title and imprisoned
       not less than 10 years or for life.

18 U.S.C. § 2422(b).


       12
           Daniels does not challenge the sufficiency of the evidence presented as to A.W.’s minor
status or the fact that she engaged in prostitution.

                                               14
      Daniels’s actions arranging for A.W.’s sale to Lipsey and putting her on a

bus so she could reach him clearly falls within this circuit’s definition of “induce.”

See United States v. Murrell, 368 F.3d 1283, 1287 (11th Cir. 2004). In Murrell,

we ruled that an individual “induces” a minor to engage in sexual activity for

purposes of section 2422(b) where that individual “stimulate[s] or cause[s] the

minor to engage in sexual activity.” Our reasoning was as follows:

      [T]he term “induce” in § 2422 is not ambiguous and has a plain and
      ordinary meaning. “Induce” can be defined in two ways. It can be
      defined as “[t]o lead or move by influence or persuasion; to prevail
      upon,” or alternatively, “[t]o stimulate the occurrence of; cause.” We
      must construe the word to avoid making § 2422 superfluous. To that
      end, we disfavor the former interpretation of “induce,” which is
      essentially synonymous with the word “persuade.”

Id. at 1287 (internal citations omitted). Here, Daniels’s actions satisfy this

circuit’s definition of “induce.”

      Nor is there any question that Daniels’s actions were interstate in nature.

Lipsey testified that Daniels contacted him by phone to arrange for the sale of

A.W. Further evidence presented at trial showed that Daniels used his cellular

phone for that negotiation. Our case law holds that the use of a cellular phone is

interstate commerce. See, e.g., United States v. Evans, 476 F.3d 1176, 1180–81

(11th Cir. 2007) (stating that the use of telephones and cellular telephones “is

sufficient to satisfy § 2422(b)’s interstate-commerce element.”). Lipsey further

                                          15
testified that at the time the agreement was made, he was in Memphis, Tennessee,

Daniels was in Florida, and Daniels put A.W. on a bus en route to him. The sale

of A.W. to Lipsey therefore required her to travel from Florida to Tennessee.

Head also testified to the same. Thus, the district court did not err in denying

Daniels’s motion for judgment of acquittal on Count I. Although Daniels may not

have used a facility or means of interstate commerce when he initially induced

A.W. to work for him, he certainly did when he telephoned Lipsey in Tennessee,

arranged for him to become A.W.’s pimp, and coerced A.W. to be transported

across state lines from Florida to Tennessee.

                                           B.

      The second issue before this Court is whether the district court erred in not

instructing the jury that the government was required to prove that Daniels knew

that A.W. had not attained the age of 18 years in order to establish that Daniels

violated 18 U.S.C. § 2422(b). This is an issue of first impression in the Eleventh

Circuit.

      Section 2422(b) states, in pertinent part,

      Whoever, . . . knowingly persuades, induces, entices, or coerces any
      individual who has not attained the age of 18 years, to engage in
      prostitution or any sexual activity for which any person can be charged
      with a criminal offense, . . . shall be fined under this title and imprisoned
      not less than 10 years or for life.

                                           16
18 U.S.C. § 2422(b). Daniels puts forth two arguments relating to this issue.

First, he argues that the Supreme Court’s decision in Flores-Figueroa v. United

States, 556 U.S. 646, 129 S. Ct. 1886 (2009), demands proof of such knowledge

where the Court interpreted a statute that Daniels characterizes as “grammatically

similar” to § 2422(b). Second, Daniels argues that the district court erred in

failing to instruct the jury that it was required to find that Daniels knew that A.W.

had not yet attained the age of 18 years.

      In Flores-Figueroa, the Court considered whether an aggravated identity

theft statute, 18 U.S.C. § 1028A(a)(1), required the government to show that the

defendant knew that the “means of identification” he or she unlawfully transferred,

possessed, or used, in fact, belonged to “another person.” 556 U.S. at 647, 129 S.

Ct. at 1888. Ignacio Flores-Figueroa, a citizen of Mexico, gave his employer a

false name, birth date, and Social Security number, along with a counterfeit alien

registration card, in order to secure employment. Initially, the Social Security

number and the number on the alien registration cards were not those of real

people. Id. at 649, 129 S. Ct. at 1889. However, in 2006 he presented his

employer with new counterfeit Social Security and alien registration cards that

contained his real name, but also contained numbers assigned to other people. Id.



                                            17
Flores-Figueroa’s employer submitted his documents to U.S. Immigration and

Customs Enforcement, who discovered the fraudulent use of the numbers. Id.

Flores-Figueroa argued that the pertinent identify theft statute required that the

government prove that he had actual knowledge that the “means of identification”

he was using belonged to someone else. Id. at 648, 129 S. Ct. at 1889. The

government countered that the statute did not impose such a knowledge

requirement.

      Section 1028A(a)(1) states, in relevant part, “Whoever . . . knowingly

transfers, possesses, or uses, without lawful authority, a means of identification of

another person . . . shall be punished as provided in subsection (b) of this section.”

18 U.S.C. § 1028A(a)(1). The Flores-Figueroa Court held that § 1028A(a)(1)

requires proof that the defendant not only had knowledge that he was unlawfully

using a means of identification, but also that the means of identification was that

“of another person.” Id. at 647, 129 S. Ct. at 1888. Rejecting that “knowingly”

applied only to the transfer, possession, or use of any means of identification, the

Court reasoned that “[a]s a matter of ordinary English grammar, it seems natural to

read the statute’s word ‘knowingly’ as applying to all the subsequently listed

elements of the crime.” Id. at 650, 129 S. Ct. at 1890. The Court further

explained that “courts ordinarily read a phrase in a criminal statute that introduces

                                          18
the elements of a crime with the word ‘knowingly’ as applying to each element.”

Id. at 652, 129 S. Ct. at 1891 (citing United States v. X-Citement Video Inc., 513

U.S. 64, 115 S. Ct. 464 (1994)). In so holding, the Court also rejected the

government’s argument that, in many circumstances, it is difficult to prove beyond

a reasonable doubt that a defendant has the necessary knowledge that the

identification, in fact, belonged to another person. The Flores-Figueroa Court

reasoned that in the classic case of identity theft intent and knowledge are

generally not difficult to prove. Id. at 656, 129 S. Ct. at 1893.

      In his concurring opinion in Flores-Figueroa, Justice Alito expressed

concern that the Court’s majority opinion might be read “as adopting an overly

rigid rule of statutory construction.” Id. at 659-61, 129 S. Ct. at 1895-96 (Alito, J.,

concurring). Instead, he preferred a contextual approach. Justice Alito gave

examples where context may rebut the presumption that the specified mens rea

applies to every element of the offense. For example, he pointed to 18 U.S.C.

§ 2423(a), a statute which “makes it unlawful to ‘knowingly transpor[t] an

individual who has not attained the age of 18 years in interstate or foreign

commerce . . . with intent that the individual engage in prostitution, or in any

sexual activity for which any person can be charged with a criminal offense.’” Id.

at 660, 129 S. Ct. at 1895 (Alito, J., concurring) (internal quotations omitted).

                                          19
Justice Alito explained that federal circuit courts have uniformly held that in those

instances, a defendant’s guilt has not turned on his or her knowledge of the

victim’s age. Id.

      The majority in Flores-Figueroa approved of Justice Alito’s reasoning. It

acknowledged that there are instances that involve special contexts where “a more

detailed explanation of background circumstances . . . call for such a reading. As

Justice Alito notes, the inquiry into a sentence’s meaning is a contextual one.” Id.

at 652, 129 S. Ct. at 1891. However, in reaching its decision, the Flores-Figueroa

Court determined that no special context was present in the aggravated identity

theft statute at issue because its legislative history was inconclusive on the subject.

Id. at 654-55, 129 S. Ct. 1892. Thus, it needed not apply Justice Alito’s approach.

      After careful consideration of Flores-Figueroa, we decline to find

knowledge a requirement here. In this case, we are called upon to interpret a

statute concerned with the protection of minors against sexual exploitation.

Despite the similarities in the grammatical structure of § 1028A(a)(1) and

§ 2422(b), we find that they are distinguishable.

      The circumstances at issue here are more akin to those at issue in the

interpretation of § 2423(a), which Justice Alito addressed in his concurring

opinion in Flores-Figueroa. Id. at 660, 129 S. Ct. at 1895-96 (Alito, J.

                                          20
concurring). Clearly there is a “special context” present here—one not present in

Flores-Figueroa—the protection of the very young, that calls for a contextual

approach to statutory interpretation. Moreover, our decision to reject a knowledge

requirement to convict under § 2422(b) is consistent with congressional intent to

protect the most vulnerable among us.13

       Although there is no authority in our circuit deciding whether or not a

defendant’s knowledge of the victim’s age is an essential element, at least six of

our sister circuits have considered this issue within the context of § 2423(a)

convictions and held it is not.14 Today we adopt that reasoning and find that


       13
         Both case law and legislative history is replete with congressional recognition that
young children need special protection against sexual exploitation. See, e.g., United States v.
Taylor, 239 F.3d 994, 997 (9th Cir. 2001)(citing H.R. Rep. No. 105-557, at 17 (1998)) (justifying
a 1998 amendment increasing penalties for offenses committed under § 2423(a)).
       14
           See, e.g., United States v. Jones, 471 F.3d 539 (4th Cir. 2006); United States v.
Griffith, 284 F.3d 338, 350-51 (2d Cir. 2002); Taylor, 239 F.3d at 997; United States v.
Hamilton, 456 F.2d 171, 173 (3d Cir. 1972). Two of our sister circuits specifically rejected that
Flores-Figueroa compelled a contrary interpretation. See Daniels, 653 F.3d at 410; United States
v. Cox, 577 F.3d 833, 837-38 (7th Cir. 2009). Section 2423(a) provides,

   A person who knowingly transports an individual who has not attained the age of 18 years
   in interstate or foreign commerce, or in any commonwealth, territory or possession of the
   United States, with intent that the individual engage in prostitution, or in any sexual activity
   for which any person can be charged with a criminal offense, shall be fined under this title
   and imprisoned not less than 10 years or for life.

18 U.S.C. § 2423(a). Given the similarities between § 2423(a) and § 2422(b), we find these
decisions persuasive and see no reason to treat the knowledge requirement as to one different
from the other. The change in the jurisdictional element from the transportation of a minor in
interstate commerce addressed in § 2423(a) to using a facility or means of interstate commerce to
persuade, induce, entice, or coerce a minor, as addressed in § 2422(b), is not significant and fails

                                                 21
§ 2422(b) likewise does not require that the government prove that a defendant

knew his victim was under the age of eighteen in order to convict.

       A thorough review of the jurisprudence rejecting scienter as an elemental

requirement in § 2423(a) convictions reveals several reasons supporting such an

outcome, which are applicable to the facts and statute before us. Although there is

a general presumption that a knowing mens rea applies to every element in a

statute, cases concerned with the protection of minors are within a special context,

where that presumption is rebutted. X-Citement Video, 513 U.S. at 72 n.2, 115 S.

Ct. at 469 n.2 (stating that there is a historical exception to the presumption that a

scienter requirement applies to every element of crime for “sex offenses . . . in

which the victim’s actual age was determinative despite defendant’s reasonable

belief that the girl had reached age of consent”) (quoting Morissette v. United

States, 342 U.S. 246, 251 n.8, 72 S. Ct. 240, 244 n.8 (1952)) (internal quotation

marks omitted). The criminality of the conduct defined in § 2422(b) is not

dependent upon the victims’ minor status as the conduct is covered by § 2422(a).

This indicates that the purpose of § 2422(b) is to increase the penalty for that

conduct where a minor was involved.



to show that Congress intended to add knowledge of the victim’s age for one having not done so
in the other.

                                              22
      In particular, we are persuaded by the Seventh Circuit’s approach in Cox,

which relied on Justice Alito’s contextual approach in rejecting a Flores-Figueroa

challenge. The Cox court distinguished its rationale from that of X-Citement

Video. Cox, 577 F.3d at 837. In X-Citement Video, the Supreme Court held that

“the age of the performers is the crucial element separating legal innocence from

wrongful conduct.” 513 U.S. at 73, 115 S. Ct. at 469. In contrast, the Cox court

explained that the conduct prohibited by § 2423(a) is already prohibited by

§ 2421, which puts the defendant on notice that he is violating the law when he

transports an individual of any age in interstate commerce for the purpose of

engaging in prostitution. Cox, 577 F.3d at 837. Accordingly, the Cox court found

that § 2423(a) merely imposes a tougher penalty on those who are transporting

minors for the purpose of prostitution—it does not run the risk, as the statute at

issue in X-Citement Video did, of criminalizing otherwise legal behavior.

      Like the Cox court, we agree that Flores-Figueroa does not mandate a

bright-line rule for all occasions. As the Seventh Circuit observed, “[t]he Flores-

Figueroa Court made clear, pointing to the concurring opinion by Justice Alito,

that ‘the inquiry into a sentence’s meaning is a contextual one,’ and that a ‘special

context’ might call for a different statutory interpretation.” Id. at 838 (quoting

Flores-Figueroa, 556 U.S. at 652).

                                          23
       Daniels makes essentially the same arguments as the defendant in Cox by

urging that the Court’s decision in Flores-Figueroa controls.15 He argues that the

knowingly element clearly applies to the verbs—“persuades, induces, entices, or

coerces”—and equally to the object of the verbs—“to engage in prostitution or . . .

sexual activity.” Therefore, he contends that it makes no sense that the

intervening factor that the individual has not attained the age of eighteen would

not be encompassed by the “knowingly” adverb as well. Likewise, Daniels

contends that the language in § 2422(b) is grammatically similar to that in

§ 1028A(a)(1) and that Flores-Figueroa should control our interpretation of

§ 2422(b). Thus, he argues it would make no sense that the factor in between

these two elements (that the individual has not attained the age of eighteen) would

not be equally encompassed by the “knowingly” adverb.

       In further support of his argument, Daniels urges that finding knowing mens

rea applicable to every element would be in line with this circuit’s approach in

rejecting an “impossibility” defense under § 2422(b), in cases where the defendant

attempts to persuade or induce an undercover agent posing as a minor to engage in

       15
          Daniels also relies on two cases from other circuits rejecting First Amendment
challenges to § 2422(b), and holding that the statute passes constitutional muster because it
requires knowledge of age. See Cote, 504 F.3d at 684-86; Meek, 366 F.3d at 717-22. These
decisions are not controlling as they were decided in the context of attempt rather than that of a
completed offence. Also, they were decided before the Supreme Court’s decision in Flores-
Figueroa with Justice Alito’s concurring opinion.

                                                 24
illegal sexual activity. Daniels cites United States v. Root,16 for the proposition

that a defendant’s knowledge and intent is what matters. In Root, we held that

“the fact that Root’s crime had not ripened into a completed offense [was] no

obstacle to an attempt conviction” under § 2422(b) and “belief that a minor was

involved [was] sufficient to sustain” such a conviction. Root, 296 F.3d at 1227.

Daniels argues that the same showing of knowledge and intent is required here.

       Daniels’s argument is misplaced. In Root, our holding was based on the

rejection of a defense to charges brought under § 2422(b): the defendant there had

knowledge, had the intent, and took steps in an attempt to commit the crime. By

finding the evidence sufficient to establish knowledge and intent, we honored the

congressional goal of protecting minors victimized by sexual crimes. The fact that

there was no actual minor involved was not a barrier to conviction. Here, the

opposite is true. We have a minor victim, who was used for prostitution.

Daniels’s alleged lack of knowledge as to her age cannot serve as a shield from

conviction.

       Our ruling today is decided in the same spirit as we decided Root. We honor

the congressional goal inherent in the Child Protection and Sexual Predator



       16
         296 F.3d 1222, 1227 (11th Cir. 2002), superseded by statute on other grounds as
recognized in United States v. Jerchower, 631 F.3d 1181, 1186-87 (11th Cir. 2011).

                                              25
Punishment Act of 1998,17 and reach a holding that aims to protect minors—not

make conviction more difficult for crimes that affect them. A defendant such as

Daniels who lures and encourages young children into these activities does so at

his own peril, regardless of what the victim says or how she appears. He runs the

risk that he is dealing with someone who falls within the purview of § 2422(b),

thus subjecting him to its enhanced penalties.

       Therefore, based on the forgoing reasons, we affirm the district court’s jury

instruction as to the charges under § 2422(b). Proof that the defendant knew the

victim was under the age of eighteen is not required.

                                              C.

       The third issue on appeal is whether the district court erred in not

instructing the jury that the government was required to prove that Daniels knew

that A.W. would be transported interstate in order to establish that Daniels was

guilty of violating § 2421, as alleged in Count III of the indictment. Similar to the



       17
          The Act was later renamed the Protection of Children from Sexual Predators Act of
1998. H.R. Rep. No. 105-557, at 1 (1998), reprinted in 1998 U.S.C.C.A.N. 678. See United
States v. Searcy, 418 F.3d 1193, 1197-98 (11th Cir. 2005) (“Among the amendments to Title 18
was the amendment of § 2422(b) to increase the maximum prison sentence from ten to fifteen
years. Such amendments [are] necessary in light of the increasing number of cases in which
children enticed via the internet had been kidnaped, photographed for child pornography, raped,
and beaten. Thus, [t]he goal of [the Protection of Children from Sexual Predators Act of 1998
was] to provide stronger protections for children from those who would prey upon them.”)
(internal quotations and citations omitted).

                                               26
arguments made pertaining to Count I, Daniels argues that knowledge of the

interstate nature of the transportation involved here is required to establish a

violation of § 2421. In the alternative, Daniels argues that the error in the jury

instructions for Count III was plain in the light of Flores-Figueroa. The

government counters that Daniels has waived review of this claim on appeal. We

agree.

         Prior to instructing the jury, the district court reviewed the instructions with

Daniels’s counsel. See supra note 11. Daniels contends that he preserved this

issue on appeal by stating: “knowing applies to whether or not the defendant did

things in interstate commerce” immediately after the district court asked for

objections to the jury instructions for Count III. After careful review of the record,

we find that Daniels did not preserve his objection to the instruction for Count III.

Although Daniels’s counsel’s objection to the definition of interstate commerce

followed the court’s request for objections to the instructions for Count III, both

the substance of that objection—counsel’s reference to the instructions for Count

II—and the context of the discussion—indicate that Daniels’s counsel intended

her objection to apply to the instructions for Count II and not to the instructions

for Count III. See supra note 11.

         Furthermore, Daniels’s proposed jury instructions for Counts II and III,

                                            27
respectively, likewise show that Daniels’s counsel intended the objection raised to

apply to Count II because Daniels requested a specific instruction as to knowledge

of the interstate commerce element in his proposed instructions for Count II, but

not for Count III. Daniels’s proposed jury instructions for Count II included the

specific charge, “The government must prove that the defendant knew that his

recruiting, enticing, harboring, transporting, providing, or obtaining of the person

under the age of 18 would affect interstate or foreign commerce.” Daniels did not

include this specific charge in his proposed jury instructions for Count III, further

lending support to the conclusion that the objection raised was intended for Count

II and not Count III.

      Daniels’s final argument on this issue is that the error in the jury instruction

for Count III was plain. However, Daniels failed to offer any precedent from the

Supreme Court or this Court that resolves the issue of whether § 2421 requires

knowledge of the interstate nature of the transportation. Error cannot be plain

unless it is absolutely clear under current law. See United States v. Humphrey,

164 F.3d 585, 588 (11th Cir. 1999) (“A plain error is an error that is ‘obvious’ and

is ‘clear under current law.’”). Therefore, based on the aforementioned, we find

that Daniels did not preserve this issue on appeal.




                                          28
                                         D.

      The fourth issue before the Court, is whether the district court erred in

admitting into evidence Daniels’s judgment of conviction from the Eastern District

of Michigan. Daniels initially challenged the inclusion of his prior convictions,

arguing that the government failed to offer any facts regarding the prior offense.

He argued that the jury’s reliance without any evidence of the underlying facts

would have constituted plain error warranting reversal if his convictions were

vacated. However, after the Sixth Circuit affirmed the majority of Daniels’s

convictions, he conceded in his Reply Brief that the admission of the convictions

could not rise to the level of plain error and withdrew this issue from appeal.

Therefore, we need not consider this issue further.

                                         E.

      The fifth issue Daniels raises on appeal is whether his sentences for Counts

I and III are unreasonable because they are to run consecutively to the sentence in

connection with his convictions in the Eastern District of Michigan. Daniels also

raises the issue of whether his 25-year term of supervised release is likewise

unreasonable.

      Daniels argues that his sentences are substantively unreasonable because the

facts in this case were used as relevant conduct in the calculation of his sentence

                                         29
for his convictions in the Eastern District of Michigan and should therefore run

concurrently, rather than consecutively to his undischarged term of imprisonment

there. Daniels acknowledges that the Michigan conduct was not “relevant

conduct” to the offense herein and urges that, although U.S.S.G. § 5G1.3(b)

technically does not require the sentences to run concurrently, basic concerns of

fairness do. As to the 25-year term, Daniels argues that it is too extensive, in light

of the consecutive terms of imprisonment he faces.

      We consider the substantive reasonableness of a sentence under an abuse-

of-discretion standard, based on the totality of the circumstances. United States v.

Pugh, 515 F.3d 1179, 1199 (11th Cir. 2008). Daniels’s arguments as to the

unreasonableness of his sentence do not establish that the trial court abused its

discretion at sentencing. We will vacate a sentence only if we are “left with a

definite and firm conviction that a mistake has been committed.” United States v.

Crawford, 407 F.3d 1174, 1177 (11th Cir. 2005). Here, it was within the district

court’s discretion under the Sentencing Guidelines to impose consecutive

sentences. The district court considered Daniels’s arguments for a concurrent

sentence and rejected them because his conduct in the Eastern District of Michigan

was not part of the relevant conduct herein. Therefore, the district court acted

within its discretion in imposing a consecutive sentence. We find no abuse in its

                                          30
decision to do so.

      It was also within the district court’s discretion to impose the 25-year term

of supervised release. The applicable statute, 18 U.S.C. § 3583(k), authorizes a

sentence of any term or life for defendants convicted of violations of §§ 2421 and

2422 in cases where the victim was a minor. In cases with sex offenses involving

minors, the statutory maximum term is recommended. 18 U.S.C. § 5D1.2(a),(c).

See Pugh, 515 F.3d at 1199 (noting the congressional purpose behind § 3583(k)

was to punish sex offenders with life terms of supervised release due to high rates

of recidivism). Therefore, the district court did not abuse its discretion when it

imposed Daniels’s 25-year term of supervised release.

                                          F.

      The sixth and final issue on appeal is whether the district court erred in

applying a two-level sentencing enhancement based upon a finding that Daniels

exerted “undue influence” over A.W. Daniels argues that his sentence is

procedurally unreasonable because the district court misapplied the guidelines by

applying a two-level enhancement to his base offense level under

§ 2G1.1(b)(4)(B) of the Sentencing Guidelines. He argues that the district court

did not make sufficient factual findings to support the enhancement. Daniels

further contends that A.W. was already engaged in prostitution before she met him

                                          31
and therefore the evidence adduced at trial does not support a finding that he

unduly influenced her.

      At the time of Daniels’s offense conduct, Sentencing Guideline

§ 2G1.1(b)(4)(B) provided for a two-level sentencing enhancement if the

defendant “unduly influenced a minor to engage in a commercial sex act.”

U.S.S.G. § 2G1.1(b)(4)(B) (2003). The comment to this section provides as

follows:

             In determining whether subsection (b)(4)(B) applies, the
             court should closely consider the facts of the case to
             determine whether a participant's influence over the minor
             compromised the voluntariness of the minor’s behavior.

             In a case in which a participant is at least 10 years older
             than the minor, there shall be a rebuttable presumption, for
             purposes of subsection (b)(4)(B), that such participant
             unduly influenced the minor to engage in a commercial sex
             act. In such a case, some degree of undue influence can be
             presumed because of the substantial difference in age
             between the participant and the minor.

U.S.S.G. § 2G1.1 cmt. n.7 (2003).

      Given this presumption and the evidence at trial, the district court did not

err in applying the two-level sentencing enhancement. Here, the district court did

not depart from the Guidelines range in sentencing Daniels. In sentencing

Daniels, it “considered . . . the presentence report which contains the advisory



                                         32
guidelines and the statutory factors set forth in Title 18, United States Code

§ 3553.” Specifically, the PSI report included the following findings: Daniels was

at least 10 years older than A.W.; A.W. initially declined to prostitute for Daniels

but then agreed once Daniels told her that she would only have to work for a one-

week trial period; Daniels instructed Head to speak with A.W. regarding what was

expected of A.W. while she was working for Daniels; Daniels arranged to send

A.W. to Memphis to work as a prostitute for Lipsey; and Daniels brought A.W. to

a bus station and provided her with a bus ticket to Memphis, where A.W. was to

meet Lipsey and begin working as a prostitute for him.

      There is ample evidence supporting the district court’s reliance on the

Guideline’s rebuttable presumption of Daniels’s undue influence over A.W. The

district court here resolved any disputed factual issues about whether Daniels

“unduly influenced” A.W. in favor of the presentence investigation report (“PSI”).

We find that these findings were sufficient to support the conclusion that the

presumption of undue influence prescribed by section 2G1.1(b)(4)(B) applied here

and was not rebutted.

      Moreover, Daniels’s contention that the district court did not make

sufficient findings of fact to support the enhancement is without merit because “a

sentencing court’s failure to make individualized findings regarding the scope of

                                         33
the defendant’s activity is not grounds for vacating a sentence if the record

support[s] the court’s determination with respect to the offense conduct.” United

States v. Moriarty, 429 F.3d 1012, 1022 (11th Cir. 2005) (citing United States v.

Petrie, 302 F.3d 1280, 1290 (11th Cir. 2002)). We have previously rejected “the

argument that the district court failed to make explicit findings of fact and

conclusions of law” where “the court did not depart from the guidelines range and

clearly resolved all disputed factual issues in favor of the [PSI].” United States v.

Saunders, 318 F.3d 1257, 1269 n.18 (11th Cir. 2003). Here, the district court’s

findings were sufficient to provide for meaningful review of this case. See United

States v. Villarino, 930 F.2d 1527, 1529 (11th Cir. 1991); accord Crawford, 407

F.3d at 1177 (we will not find clear error unless we have a “firm conviction that a

mistake has been committed”). Therefore, we affirm the district court’s use of a

two-level enhancement.

IV. Conclusion

      Accordingly, based on the statutory language and underlying public policy,

rulings of our sister circuits, and this Court’s rulings in like-matters, we affirm

Daniels’s convictions and sentences.

AFFIRMED.




                                          34